UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1524



KHOSROW MOGHADAM,

                                              Plaintiff - Appellant,

          versus


SAFEWAY, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-185-A)


Submitted:   December 16, 2002          Decided:     December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Khosrow Moghadam, Appellant Pro Se. Margarita D. Santos, LITTLER
MENDELSON, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Khosrow     Moghadam   appeals   the   district   court’s   judgment

granting Safeway, Incorporated’s motion to dismiss and dismissing

the complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Moghadam v. Safeway, Inc., No. CA-02-185-A (E.D. Va.

filed Apr. 16, 2002; entered Apr. 17, 2002).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                 AFFIRMED




                                      2